Citation Nr: 0523997	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease and 
degenerative joint disease of the lumbar spine with L5-S1 
discectomy and laminectomies for spinal stenosis at L3-4, L4-
5, and L5-S1.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
August 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for right 
ear hearing loss and residuals of tailbone injury.  A 
November 1998 rating action recharacterized the tailbone 
disability as a low back disability, to include degenerative 
disc disease and degenerative joint disease of the lumbar 
spine with L5-S1 discectomy and laminectomies for spinal 
stenosis at L3-4, L4-5, and L5-S1.  In April 1999 and 
September 2003, the Board remanded the issues for further 
development.  

In August 1999 the veteran testified at a RO hearing.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is of service 
origin.  

2.  Any low back injury during the veteran's active duty 
service was acute and transitory and did not result in 
chronic low back disability.




CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss disability was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's low back disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the April 2004 VCAA letter the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The November 1998 supplemental statement of the case 
informed the veteran of the pertinent criteria for service 
connection for hearing loss.  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
RO hearing in August 1999.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA medical 
records and examinations.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 


Right Ear Hearing Loss

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to October 31, 1967 service department records used the 
American Standards Association (ASA) units.  Below is the 
report of the veteran's August 1962 enlistment examination, 
converted to International Standard Organization (ISO) units, 
pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25

20


On the accompanying report of medical history, the veteran 
noted that he did not have problems with his ears.  An 
October 1962 service record revealed that the veteran had 
bilateral tinnitus for years, worse with rifle firing and 
worst in right ear.  An October 1964 record showed the 
veteran had a decrease in hearing, which apparently was 
greater in the right ear.  The examiner noted there were no 
previous episodes.  Apparently a 1964 service medical record, 
although undated, revealed that the veteran's hearing 
(converted to ISO units) was:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20

60

A November 1964 record showed the veteran's hearing 
(converted to ISO units) was:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30

40



A second entry from November 1964 indicated that the 
veteran's right ear hearing (converted to ISO units) was:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25

40

In November 1964 the veteran was put on physical profile for 
sensorineural hearing loss.  It was indicated that there 
should be no assignment involving habitual or frequent 
exposure to loud noises or firing of weapons.  

The veteran's June 1965 VA examination evaluated the 
veteran's hearing in his right ear as follows (converted to 
ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

20

On the accompanying report of medical history, the veteran 
noted that he had problems with his ears.  The examiner did 
appear to note a right ear abnormality, which is 
undecipherable.  

In a January 1991 private medical record, the examiner in 
presenting the veteran's medical history as apparently 
reported by the veteran, noted that the veteran had a history 
of noise exposure including artillery in service.  The 
veteran also reported that a rifle was discharged 8 inches 
from his right ear during a hunting trip 2 years earlier.  
Private medical records from June 1995 showed that the 
veteran sustained hearing within normal limits sloping to a 
severe sensorineural hearing loss in the right ear and 
hearing within normal limits sloping to a moderate 
sensorineural hearing loss in the left ear.  



A July 1996 VA examination showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
60
65

Maryland CNC word list was 100 percent in the right ear.  In 
presenting the veteran's medical history as apparently 
reported by the veteran, the examiner indicated that during 
service the veteran was a mechanic working on diesel engines 
and firing 50 caliber machine guns without hearing 
protection.  The veteran noticed gradual loss of hearing with 
considerable difficulty with conversational levels of speech.  
There was no history of significant head injury, ingestion of 
ototoxic drugs, meningitis, vertigo, ear infections or family 
history of hearing loss.  There was no avocational or 
vocational noise exposure subsequent to his discharge from 
service.  The impression included traumatic, noise-induced 
hearing loss, borderline need for right ear conduction 
hearing aid.  

The veteran was afforded another VA examination in August 
2002 by a VA audiologist.  The claims folder was not 
available for review in conjunction with the examination.  In 
recording the veteran's history as apparently stated by the 
veteran, the examiner noted that the onset of the veteran's 
hearing decrease was in 1963, the veteran had exposure to 
acoustic trauma during service as a mechanic helper without 
hearing protection, worked with a chain saw in the 1970s and 
1980s and wore hearing protection, rode a motorcycle off and 
on since age 15.  Audiological examination showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
70
75

Speech recognition score in the right ear was 96 percent.  
The examiner commented that it is as likely as not that a 
portion of the veteran's hearing loss was due to his military 
service.  A May 2003 VA addendum to the August 2002 VA 
examination has been provided by a VA examiner who has a 
Master of Science and Certificate of Clinical Competence in 
Audiology.  This examiner indicated that the claims folder 
was made available and had been reviewed.  The examiner found 
that upon discharge the veteran's hearing was within normal 
limits for the pertinent frequencies except 3000HZ, where no 
information was reported.  The examiner opined that it was 
uncommon for a hearing loss to only occur at 3000HZ without 
impact to 4000 Hz, therefore based on this information the 
veteran's hearing loss is not related to his service.  

Service connection is warranted for right ear hearing loss.  

The veteran had some degree of hearing loss prior to entering 
service.  During service, there was a definite notation of 
diminished hearing noted on several examinations.  While the 
veteran's hearing was noted to be improved on the separation 
physical examination, the Board notes that the veteran still 
had hearing loss, as defined by the Court in Hensley, in his 
right ear upon separation from service, as evidenced by a 25 
decibel level at 500 Hertz during his June 1965 VA 
examination.  Moreover, the findings on the previous 
audiometric examinations reflected even higher decibel losses 
on several occasions.  The Board further notes that the 
veteran has been shown to have a hearing loss in his right 
ear, as defined by VA for rating purposes, at the time of the 
most recent VA examination.  

It cannot be stated that the preponderance of the evidence is 
against the claim of service connection for right ear hearing 
loss.  The Board acknowledges that there are inconsistent 
medical opinions as to the etiology and onset of the 
veteran's right ear hearing loss.  The veteran was placed on 
profile during service for exposure to rifle fire and the 
history of exposure to rile noise in service was noted on 
several examinations after service.  The veteran was shown to 
have a sensorineural hearing loss during service and has been 
shown to have a current hearing loss for VA rating purposes.  
Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for right ear hearing loss.  




Low Back Disability

The veteran's August 1963 service medical record showed that 
he fell and injured his coccygeal area.  There was no blue 
dislocation.  The impression was contusion of the coccygeal 
area.  X-rays were negative.  The June 1965 separation 
examination evaluated the veteran's spine as normal.  

Private medical records dated from the late 1980s showed the 
veteran was treated for low back pain.  A May 1988 record 
revealed that the veteran had a flair up of back pain.  A 
December 1987 record from Dr. Paluska indicated that the 
veteran was an upholsterer who woke up one morning with a 
nagging back ache which progressively intensified during the 
past 2 months.  The veteran denied any specific injury.  (In 
a December 1998 statement, the veteran noted that he did not 
report any back injuries from service because he was thinking 
about recent years.)  The diagnosis was ruptured, 
intervertebral disc, L5-S1, right side.  Private medical 
records from Dr. Paluska from January to March 1988 indicated 
that the veteran pulled his back.  In January 1988 a partial 
hemilaminectomy right side at the L5-S1 interspace with 
removal of a large ruptured intervertebral disc was 
performed.  

A July 1991 MRI from Salem Hospital showed the veteran had a 
low back lifting and twisting injury in 1988 and in May 1991.  
Another private medical record from July 1991 showed that the 
veteran worked as a truck drive and re-injured his back while 
moving milk crates.  In August 1991, the veteran had a 
decompression laminectomy at L4-5 and L5-S1.  A July 1992 MRI 
from Salem Hospital indicated that the veteran had a 
decompressive laminectomy in 1991 and a L5-S1 laminectomy in 
January 1988.  A July 1992 private record from Dr. Paluska 
revealed that in June 1992 the veteran was working at 
Fernando Plumbing, when he walked into a water heater, he had 
to maneuver in tight space and felt a sharp twinge of pain on 
his back.  There was a Worker's Compensation settlement for 
the Fernando Plumbing injury.  

Private medical records from 1994 to 1996 showed that the 
veteran continued to be treated for a low back problem.  
Included among the records was a June 1995 record which 
indicated that the veteran tried to lift a swivel chair and 
felt pain in his lower back.  The assessment was chronic 
"LS" strain with history of radiculopathy.  A June 1996 
record indicated that the veteran had a low back problem with 
aggravation radiculitis with spondylolisthesis.  

The veteran during his July 1996 VA examination apparently 
stated that during service he fell in a motor pool lifting a 
transfer case.  He was unable to move for several hours, and 
eventually the feeling came back in his legs, and he was able 
to go back to full duty.  The veteran began developing back 
pain in the 1980s, he had an L5-S1 discectomy, and then a 
spinal stenosis procedure for stenosis at L3-4, L4-5, and L5-
S1.  The veteran developed degenerative disc disease and 
degenerative joint disease to a further degree and was placed 
on Social Security disability.  At the time of the 
examination, the veteran said that he had pain on a daily 
basis in the lumbar area.  Physical examination of the lower 
back and coccyx area revealed no coccygeal deformity or 
tenderness.  There was a well-healed surgical scar 7 cm long 
in the lumbar area.  There was some flattening of the usual 
lordotic curve.  Range of motion revealed 50 degrees forward 
flexion, 15 degrees hyperextension, 30 degrees lateral 
bending in both directions, and 35 degrees rotation in both 
directions.  The diagnosis was degenerative disc disease and 
degenerative joint disease, lumbar spine, status post 
multiple surgeries including L5-S1 discectomy and 
laminectomies for spinal stenosis at L3-4, L4-5, and L5-S1 by 
history.  The examiner was a certified physician's assistant 
and commented that he reviewed the veteran's military 
records, and did not find any evidence of a coccygeal 
fracture.  He concluded that it is as likely as not that the 
veteran's back problems certainly could have their origins in 
the fall described above.  

The veteran underwent a VA examination in July 2003.  The 
claims folder was reviewed by the examiner.  The examiner 
stated that there was no indication in the service record of 
a fall on his back or treatment for a back disorder during 
service.  The veteran stated that he fell in 1963 and was 
paralyzed from his neck down to his feet.  X-rays were taken 
of his tailbone, his paralysis went away after a couple of 
hours.  The examiner noted that there was entry in the c-file 
showing that the veteran had a bruise over his sacrum at the 
time of his fall.  The veteran reported that he worked as an 
upholsterer for a number of years, and then for a plumbing 
company.  He explained his post-service job injury discussed 
above.  It was noted that the first time the veteran was 
treated for his low back was after he picked up his daughter.  
The veteran apparently had problems with his back when he was 
working for Safeway but he did not file an industrial claim.  
Physical examination revealed the veteran had low back pain.  
The veteran was tender over the coccyx, but the coccyx moved 
normally.  A February 2005 note from the same examiner 
indicated that x-rays from the July 2003 VA examination 
showed a basically normal lumbosacral spine with normal disc 
spaces throughout.  There was some arthritic change in facet 
joints, but this was not marked.  The diagnosis was 
lumbosacral disc disease.  The examiner stated that he very 
well remembered the veteran's July 2003 VA examination.  The 
examiner opined that the problem with the veteran's low back 
was less than likely to be related to the fall, which he had 
in service.  There were no more complaints after that fall in 
regard to his back, and there were subsequent injuries to his 
back.  There were job injuries, but these were significantly 
after his time of discharge.  The examiner opined that the 
low back problem was more than likely related to subsequent 
falls after discharge from service, and that it was not 
caused as a result of the fall while he was in service.  

The claims folder also includes a May 2004 VA progress note, 
where the examiner indicated that the veteran reported his 
in-service injury and his surgery in the early 1990s for 
sciatica.  The veteran's 2003 MRI showed an enhancing scar 
posterior to the thecal sac adjacent to the S1 nerve roots at 
the L5-S1 level as potential source of ongoing back pain and 
leg pain.  This examiner stated that it is possible that the 
disc injury could have occurred with the original fall with 
subsequent degeneration of the disc resulting in nerve 
impingement and scar formation.  

The veteran's entrance and separation examination do not 
indicate any back disorders.  The Board finds it significant 
that competent medical professionals during the time of these 
examinations evaluated the veteran's spine as normal.  
Although service medical records do show that in August 1963 
the veteran was treated for his coccygeal area, it appears 
from the lack of documentation of subsequent complaints or 
treatment during service that any back disorder was acute in 
nature and that it resolved without leaving residual 
disability.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  In the present 
case, the evidence has demonstrated that the veteran has a 
current low back disorder.  The Board acknowledges that there 
are contrary medical opinions as to whether the veteran's 
current low back disorder is related to service.  During the 
July 1996 VA examination, the examiner opined that it is as 
likely as not that the veteran's back problems could have 
their origins in service.  In a May 2004 VA progress note, 
the examiner concluded that it is possible that the disc 
injury could have occurred with the original fall in service.  
In February 2005, the VA examiner who conducted the veteran's 
July 2003 VA examination determined that the veteran's low 
back was less than likely to be related to service.  The 
Board attaches more probative value to the February 2005 VA 
opinion then to 1996 and 2004 VA opinions.  The May 2004 
opinion was in the form of a progress note, where the 
examiner merely stated that it was possible that the 
veteran's back problem was related to service.  The examiner 
appeared to base his opinion on history provided by the 
veteran.  Although the examiner did reference a 2003 MRI, it 
is unclear whether the examiner had access to the claims 
folder.  As for the July 1996 VA examination, the examiner 
focused on the veteran's in-service injury and his current 
disorder, however the examiner did not address the 
intervening back injuries.  Also, this examiner was a 
certified physician's assistant.  Conversely, the VA examiner 
who provided the February 2005 VA opinion, was a M.D. who 
thoroughly examined the veteran and provided an opinion that 
was well reasoned, detailed, and consistent with other 
evidence of record.  The Board attaches significant probative 
value to the February 2005 VA opinion as it appears to be 
based on a comprehensive review of the veteran's entire 
medical history, including his post-service back injuries.  
Furthermore, it is more recent in time then the July 1996 VA 
opinion.  Thus, although there are post-service VA opinions 
relating the veteran's low back disorder to service, these 
opinions are outweighed by the more competent evidence as 
provided by the VA examiner in the February 2005 VA opinion.  
As the more probative medical evidence establishes that the 
veteran does not have a low back disorder related to service, 
the claim of service connection for this disorder must be 
denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Service connection for right ear hearing loss is warranted.  
To this extent the appeal is granted.  Service connection for 
a low back disability is not warranted.  To this extent the 
appeal is denied.  



	                        
____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


